UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABD AL HAKIM GHALIB AHMAD
ALHAG
Pelz'tioner/Plaintz'jf

V.

BARACK H. OBAMA, et al.

l
l
l
l
l Case No. 05-CV-2199 (RCL)
l
l
Respondents/Deféndants. |
l

[PRoPo}s§l{]oRDER

Upon consideration of Petitioner’s Unopposed Motion to Stay Case Pending
Resolution of Counsel Access Issues, lt is hereby

ORDERED that this action be stayed until this Court’s Order in In re:
Guantanamo Bay Detainee Continued Access to Counsel, No. l:l2-mc-00398-RCL (D.D.C._
Sept. 9, 2012) becomes f`mal, either by the passing of the government’s time to appeal or seek
reconsideration, or the final disposition of any appeal, of such ruling

SO 0RDERED.

Signed by Royce C. Lamberth, Chief Judge, on SeptembeiZ_/___, 2()12.